- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Financial Statements December 31, 2010, 2009 and 2008 with Report of Independent Registered Public Accounting Firm MANAGEMENT's REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of PETRÓLEO BRASILEIRO S.A. - PETROBRAS and subsidiaries ("the Company") is responsible for establishing and maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. The Company's internal control over financial reporting is a process designed by, or under the supervision of, the Company's Audit Committee, Chief Executive Officer, Chief Financial Officer and effected by the Company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements on a timely basis. Therefore even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company's internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission COSO. Based on that assessment, management has concluded that as of December 31, 2010 the Company's internal control over financial reporting is effective. The effectiveness of the Company's internal control over financial reporting as of December 31, 2010 has been audited by KPMG Auditores Independentes, the Company's independent registered public accounting firm,as stated in their report, dated March 15, 2011, included herein. /s/ José Sergio Gabrielli de Azevedo /s/ Almir Guilherme Barbassa José Sergio Gabrielli de Azevedo Almir Guilherme Barbassa Chief Executive Officer Chief Financial Officer March 15, 2011 March 15, 2011 2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS Contents Report of Independent Registered Public Accounting Firm 4 - 5 Consolidated Balance Sheets 6 - 7 Consolidated Statements of Income 8 - 9 Consolidated Statements of Cash Flows 10 - 11 Consolidated Statements of Changes in Shareholders' Equity 12 - 14 Notes to the Consolidated Financial Statements 1. The Company and its Operations 15 2. Summary of Significant Accounting Policies 15 3. Income Taxes 30 4. Cash and Cash Equivalents 34 5. Marketable Securities 35 6. Accounts Receivable, Net 36 7. Inventories 37 8. Recoverable Taxes 38 9. Property, Plant and Equipment, Net 39 10. Investments in Non-Consolidated Companies and Other Investments 42 11. Petroleum and Alcohol Account - Receivable from Federal Government 43 12. Financing 43 13. Financial Income (Expenses), Net 50 14. Capital Lease Obligations 51 15. Employees' Postretirement Benefits and Other Benefits 52 16. Shareholders' Equity 64 17. Acquisition/Sales of Assets and Interests 71 18. Commitments and Contingencies 78 19. Derivative Instruments, Hedging and Risk Management Activities 94 20. Financial Instruments 105 21. Segment Information 107 22. Related Party Transactions 120 23. Accounting for Suspended Exploratory Wells 124 24. Subsequent Events 127 Supplementary Information on Oil and Gas Exploration and Production 129 3 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Petróleo Brasileiro S.A. - Petrobras We have audited the accompanying consolidated balance sheets of Petróleo Brasileiro S.A. -Petrobras and subsidiaries ("the Company") as of December 31, 2010 and 2009, and the related consolidated statements of income, changes in shareholders' equity and cash flows for each of the years in the three-year period ended December 31, 2010. We also have audited the Company's internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO"). The Company's management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management's Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the Company's internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall consolidated financial statements presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. 4 A Company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the consolidated financial statements for external purposes in accordance with generally accepted accounting principles. A Company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company's assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras and subsidiaries as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. Also, in our opinion, Petróleo Brasileiro S.A. - Petrobras and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in COSO. /s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil March 15, 2011 5 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2010 and 2009 Expressed in Millions of United States Dollars As of December 31, Assets Current assets Cash and cash equivalents (Note 4) 16,169 Marketable securities (Note 5) 72 Accounts receivable, net (Note 6) 8,115 Inventories (Note 7) 11,117 Deferred income taxes (Note 3) 660 Recoverable taxes (Note 8) 3,940 Advances to suppliers 1,136 Other current assets 1,435 42,644 Property, plant and equipment, net (Note 9) 136,167 Investments in non-consolidated companies and other investments (Note 10) 4,350 Non-current assets Accounts receivable, net (Note 6) 1,946 Advances to suppliers 3,267 Petroleum and alcohol account - receivable from Federal Government (Note 11) 469 Marketable securities (Note 5) 2,659 Restricted deposits for legal proceedings and guarantees (Note 18 (b)) 1,158 Recoverable taxes (Note 8) 5,462 Goodwill (Note 17(a)) 139 Prepaid expenses 618 Other assets 1,391 17,109 Total assets 200,270 See the accompanying notes to the consolidated financial statements. 6 As of December 31, Liabilities and Shareholders' Equity Current liabilities Trade accounts payable 9,882 Current debt (Note 12) 8,431 Current portion of capital lease obligations (Note 14) 227 Income taxes payable 825 Taxes payable, other than income taxes 5,149 Payroll and related charges 2,118 Dividends and interest on capital payable (Note 16 (f)) 1,340 Employees' postretirement benefits obligation Pension and Health Care (Note 15 (a)) 694 Other payables and accruals 2,299 30,965 Long-term liabilities Long-term debt (Note 12) 49,041 Capital lease obligations (Note 14) 203 Employees' postretirement benefits obligation - Pension and Health Care (Note 15 (a)) 10,963 Deferred income taxes (Note 3) 9,844 Provision for abandonment (Note 9 (b)) 2,812 Contingencies (Note 18 (b)) 469 Other liabilities 553 73,885 Shareholders' Equity Shares authorized and issued (Note 16 (a)) Preferred share 2010 - 5,602,042,788 shares and 2009 - 3,700,729,396 shares 15,106 Common share 2010 - 7,442,454,142 shares and 2009 - 5,073,347,344 shares 21,088 Additional paid in capital 707 Retained earnings Appropriated 36,987 Unappropriated 15,062 Accumulated other comprehensive income Cumulative translation adjustments 6,743 Postretirement benefit reserves adjustments net of tax ((US$1,401) and (US$848) for December 31, 2010 and 2009, respectively) - Pension cost and Health Care cost (Note 15 (a)) (1,646) Unrealized gains (losses) on available-for-sale securities, net of tax 24 Unrecognized loss on cash flow hedge, net of tax (13) Petrobras' Shareholders' Equity 94,058 Noncontrolling interest 1,362 Total Equity 95,420 Total liabilities and Shareholders' Equity 200,270 See the accompanying notes to the consolidated financial statements. 7 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME December 31, 2010, 2009 and 2008 Expressed in Millions of United States Dollars (except number of shares and earnings per share) Year ended December 31, Sales of products and services 115,892 146,529 Less: Value-added and other taxes on sales and services (20,909) (25,046) Contribution of Intervention in the Economic Domain Charge CIDE (3,114) (3,226) Net operating revenues 91,869 118,257 Cost of sales (49,251) (72,865) Depreciation, depletion and amortization (7,188) (5,928) Exploration, including exploratory dry holes (1,702) (1,775) Impairment (Note 9 (c) and Note 20(b)) (319) (519) Selling, general and administrative expenses (7,020) (7,429) Research and development expenses (681) (941) Employee benefit expenses for non-active participants (719) (841) Other operating expenses (3,120) (2,665) Total costs and expenses (70,000) (92,963) Operating income 21,869 25,294 Equity in results of non-consolidated companies (Note 10) 157 (21) Financial income (Note 13) 1,899 1,641 Financial expenses (Note 13) (1,295) (848) Monetary and exchange variations (Note 13) (175) 1,584 Other taxes (333) (433) Other expenses, net 82 (61) (225) 192 1,698 Income before income taxes 22,061 26,992 See the accompanying notes to the consolidated financial statements. 8 Year ended December 31, Income taxes expenses (Note 3) Current (4,378) (6,904) Deferred (860) (2,355) (5,238) (9,259) Net income for the year 16,823 17,733 Plus/(Less): Net income attributable to the noncontrolling interests (1,319) 1,146 Net income for the year attributable to Petrobras 15,504 18,879 Net income applicable to each class of shares Common 8,965 10,916 Preferred 6,539 7,963 Net income for the year attributable to Petrobras 15,504 18,879 Basic and diluted earnings per: (Note 16 (e)) Common and preferred share 1.77 2.15 Common and preferred ADS 3.54 4.30 Weighted average number of shares outstanding Common 5,073,347,344 5,073,347,344 Preferred 3,700,729,396 3,700,729,396 See the accompanying notes to the consolidated financial statements. 9 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS December 31, 2010, 2009 and 2008 Expressed in Millions of United States Dollars Year ended December 31, Cash flows from operating activities Net income for the year 16,823 17,733 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 7,188 5,928 Dry hole costs 1,251 808 Equity in the results of non-consolidated companies (157) 21 Foreign exchange (gain)/loss (1,051) 2,211 Impairment 319 519 Deferred income taxes 860 2,355 Other (9) 617 Working capital adjustments: Increase in accounts receivable, net (777) (1,098) Increase in inventories (672) (568) (Decrease) increase in advances to suppliers (428) (1,684) Increase in recoverable taxes (882) (1,431) Increase in trade accounts payable 206 2,246 (Decrease) increase in taxes payable 1,086 (207) Increase in employees post-retirement benefits - Pension and health care 323 795 Increase in contingencies 42 114 Increase in payroll and related charges 244 282 Increase (decrease) in other working capital adjustments 554 (421) Net cash provided by operating activities 24,920 28,220 Cash flows from investing activities Additions to property, plant and equipment (35,134) (29,874) Investments in affiliated companies (240) 452 Marketable securities and other investments activities 254 (44) Net cash used in investing activities (35,120) (29,466) Cash flows from financing activities Shares issuance costs - - Acquisition of noncontrolling interest - - Net borrowing under line-of-credit agreement - 1,100 - Short-term debt, net issuances and repayments 1,286 380 Proceeds from issuance and draw-down of long-term debt 27,345 15,049 Payments of long-term debt (5,084) (7,904) Issuance of common and preferred shares - - Dividends and interest on Shareholders' Equity paid to shareholders and minority interest (7,712) (4,747) Net cash used in financing activities 16,935 2,778 Increase (Decrease) in cash and cash equivalents 6,735 1,532 Effect of exchange rate changes on cash and cash equivalents 2,935 (2,020) Cash and cash equivalents at the beginning of the year 6,499 6,987 Cash and cash equivalents at the end of the year 16,169 6,499 See the accompanying notes to the consolidated financial statements. 10 Year ended December 31, Supplemental cash flow information: Cash paid during the period for Interest, net of amount capitalized 3,059 2,304 Income taxes 4,929 6,271 Withholding income tax on financial investments 2,224 1,176 10,212 9,751 Non-cash investment and financing transactions during the year Recognition of asset retirement obligation -ASC Topic 410-20 (423) 75 Acquisitition of property, plant and equipment on credit - 70 - Acquisition of fixed assets on contract with transfer of benefits, risks and control of assets - 63 6 Capital increase with Financial Treasury Bill used for payment of part of the Assignment Agreement - - (290) 81 See the accompanying notes to the consolidated financial statements. 11 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN Shareholders' Equity December 31, 2010, 2009 and 2008 Expressed in Millions of United States Dollars (except per-share amounts) Year ended December 31, Preferred shares Balance at January 1, 15,106 8,620 Capital increase from capital reserve (Note 16 (a)) - 251 Capital increase from statutory reserve - - Capital increase from undistributed earnings reserve (Note 16(a)) - 6,235 Capitalization - - Balance at December 31, 15,106 15,106 Common shares Balance at January 1, 21,088 12,196 Capital increase from capital reserve (Note 16 (a)) - 345 Capital increase from statutory reserve - - Capital increase from undistributed earnings reserve (Note 16 (a)) - 8,547 Capitalization - - Balance at December 31, 21,088 21,088 Additional paid in capital Balance at January 1, - - Change in the year 707 - Shares issuance costs - - Balance at December 31, 707 - Accumulated other comprehensive loss Cumulative translation adjustments Balance at January 1, (15,846) 4,155 Change in the year 22,589 (20,001) Balance at December 31, 6,743 (15,846) Postretirement benefit reserves adjustments net of tax - Pension cost and Health Care cost Balance at January 1, 37 (2,472) Other decreases (increases) (2,550) 3,801 Tax effect on above 867 (1,292) Balance at December 31, (1,646) 37 12 Year ended December 31, Unrecognized gains (losses) on available-for-sale securities, net of tax Balance at January 1, 24 (144) 331 Unrealized gains (losses) 255 (490) Realized gains - - (229) Tax effect on above (87) 244 Balance at December 31, 24 (144) Unrecognized loss on cash flow hedge, net of tax Balance at January 1 (39) (9) Change in the year 26 (30) Balance at December 31, (13) (39) Appropriated retained earnings Capital reserve - tax incentive Balance at January 1, 221 877 Capital increase - (596) Transfer from unappropriated retained earnings - 75 (60) Balance at December 31, - 296 221 Legal reserve Balance at January 1, 3,257 4,297 Transfer from unappropriated retained earnings, net of gain or loss on translation 2,162 (1,040) Balance at December 31, 5,419 3,257 Undistributed earnings reserve Balance at January 1, 12,123 30,280 Capital increase - (14,782) Transfer from unappropriated retained earnings, net of gain or loss on translation 18,632 (3,375) Balance at December 31, 30,755 12,123 Statutory reserve Balance at January 1, 216 286 Capital increase - - Transfer from unappropriated retained earnings, net of gain or loss on translation 301 (69) 13 Year ended December 31, Balance at December 31, 517 217 Total appropriated retained earnings 36,987 15,818 Unappropriated retained earnings Balance at January 1, 25,889 6,618 Net income for the year attributable to Petrobras 15,504 18,879 Dividends and interest on Shareholders' Equity (per share: 2010 - US$0.69 to common and preferred shares; 2009 - US$0.59 to common and preferred shares; 2008 - US$0.47 to common and preferred shares) (5,161 ) (4,152) Appropriation to reserves of tax incentives - (75) - Appropriation to reserves (21,095) 4,544 Balance at December 31, 15,062 25,889 Total Petrobras' Shareholders' Equity 94,058 61,909 Noncontrolling interest Balance at January 1, 659 2,332 Net income for the period 1,319 (1,146) Dividends and interest on shareholders's equity paid 36 - (358) Transfer to additional paid in capital (707) - Other increases (decreases) 91 (169) Balance at December 31, 1,362 659 Total equity 95,420 62,568 Comprehensive income (loss) is comprised as follows: Net income for the year 16,823 17,733 Cumulative translation adjustments 22,589 (20,001) Postretirements benefit reserves adjustments net of tax - Pension cost and Health Care cost (1,683) 2,509 Unrealized gains (losses) on available-for-sale securities 168 (475) Unrecognized gains (losses) on cash flow hedge 26 (30) Total comprehensive income 37,923 (264) Less: Net comprehensive income attributable to noncontrolling interest (1,410) 1,315 Comprehensive income attributable to Petrobras 36,513 1,051 See the accompanying notes to the consolidated financial statements. 14 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Expressed in Millions of United States Dollars (except when specifically indicated) 1. The Company and its Operations Petróleo Brasileiro S.A. - Petrobras is Brazil's national oil company and, directly or through its subsidiaries (together referred as "Petrobras" or "the Company"), is engaged in the exploration, exploitation and production of oil from reservoir wells, shale and other rocks, and in the refining, processing, trade and transport of oil and oil products, natural gas and other fluid hydrocarbons, in addition to other energy related activities. Additionally, Petrobras may promote the research, development, production, transport, distribution and marketing of all sectors of energy, as well as other related or similar activities. 2. Summary of Significant Accounting Policies In preparing these consolidated financial statements, the Company has followed accounting policies that are in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP"). The preparation of these financial statements requires the use of estimates and assumptions that affect the assets, liabilities, revenues and expenses reported in the financial statements, as well as amounts included in the notes thereto. Estimates adopted by management include: oil and gas reserves, pension and health care liabilities, depreciation, depletion and amortization, abandonment costs, fair value of financial instruments, contingencies and income taxes. While the Company uses its best estimates and judgments, actual results could differ from those estimates as future confirming events occur. Certain prior years amounts have been reclassified to conform to current year presentation standards. These reclassifications are not significant to the consolidated financial statements and had no impact on the Company's net income. Events subsequent to December 31, 2010 were evaluated until the time of the Form 6-K filing with the Securities and Exchange Commission. 15 2. Summary of Significant Accounting Policies (Continued) a) Basis of financial statements preparation The accompanying consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras (the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) and the rules and regulations of the Securities and Exchange Commission (SEC). U.S. GAAP differs in certain respects from International Financial Reporting Standards (IFRS), as issued by International Financial Reporting Standards Board (IASB) and applied by Petrobras in its statutory financial statements prepared in accordance with Brazilian Corporate Law and regulations promulgated by the Brazilian Securities and Exchange Commission (CVM). The Brazilian Corporation Law was amended in 2007 to permit Brazilian GAAP to converge with International Financial Reporting Standards, and Petrobras chose to present its financial statements for local purposes for the first time in accordance with IFRS in the first quarter of 2010 (see more details in Note 2 - item p). The U.S. dollar amounts for the years presented have been translated from the Brazilian Real amounts in accordance Accounting Standard Codification-ASC Topic 830-Foreign Currency Matters as applicable to entities operating in non-hyperinflationary economies. Transactions occurring in foreign currencies are first remeasured to the Brazilian Real and then translated to the U.S. dollar, with remeasurement gains and losses being recognized in the statements of income. While Petrobras has selected the U.S. Dollar as its reporting currency, the functional currency of Petrobras and all Brazilian subsidiaries is the Brazilian Real. The functional currency of Petrobras International Finance Company-PifCo and some subsidiaries and certain of the special purpose companies that operate in the international economic environment is the U.S. dollar, and the functional currency of Petrobras Argentina is the Argentine Peso. The Company has translated all assets and liabilities into U.S. dollars at the current exchange rate (R$1.666 and R$1.741 to US$1.00 at December 31, 2010 and 2009, respectively), and all accounts in the statements of income and cash flows (including amounts relative to local currency indexation and exchange variances on assets and liabilities denominated in foreign currency) at the average rates prevailing during the year. The net translation gain in the amount of US$6,796 in 2010 (net translation gain in 2009 - US$22,589 and net translation loss in 2008 - US$20,001) resulting from this remeasurement process was excluded from income and presented as a cumulative translation adjustment ("CTA") within "Accumulated other comprehensive income" in the consolidated statements of changes in Shareholders' Equity. 16 2. Summary of Significant Accounting Policies (Continued) b)Principles of consolidation The consolidated financial statements include the accounts of the Company and all majority-owned subsidiaries in which (a) the Company directly or indirectly has either a majority of the equity of the subsidiary or otherwise hascontrolling financial interest, or (b) the Company has determined itself to be the primary beneficiary of a variable interest entity in accordance with Codification Topic 810-10-25 ("Variable Interest Entities"). All significant intercompany balances and transactions have been eliminated in consolidation. 17 2. Summary of Significant Accounting Policies (Continued) b)Principles of consolidation (Continued) The following subsidiaries and variable interest entities are consolidated: Subsidiaries Activity Petrobras Química S.A. - Petroquisa and subsidiaries Petrochemical Petrobras Distribuidora S.A. - BR and subsidiaries Distribution Braspetro Oil Services Company - Brasoil and subsidiaries International operations Braspetro Oil Company - BOC and subsidiaries International operations Petrobras International Braspetro B.V. - PIBBV and subsidiaries International operations Petrobras Gás S.A. - Gaspetro and subsidiaries Gas transportation Petrobras International Finance Company - PifCo and subsidiaries Financing Petrobras Transporte S.A. - Transpetro and subsidiary Transportation Downstream Participações Ltda. and subsidiary Refining and distribution Petrobras Netherlands BV - PNBV and subsidiaries Exploration and Production Petrobras Comercializadora de Energia Ltda. - PBEN Energy Petrobras Negócios Eletrônicos S.A. - E-Petro and subsidiary Corporate 5283 Participações Ltda. Corporate Fundo de Investimento Imobiliário RB Logística - FII Corporate FAFEN Energia S.A. and subsidiary Energy Baixada Santista Energia Ltda. Energy Sociedade Fluminense de Energia Ltda. SFE Energy Termoaçu S.A. Energy Termobahia S.A. Energy Termoceará Ltda. Energy Termorio S.A. Energy Termomacaé Ltda. Energy Termomacaé Comercializadora de Energia Ltda. Energy Ibiritermo S.A. Energy Usina Termelétrica de Juiz de Fora S.A. Energy Petrobras Biocombustível S.A. Energy Companhia Locadora de Equipamentos Petrolíferos S.A. CLEP Exploration and Production Comperj Participações S.A. Petrochemical Comperj Petroquímicos Básicos S.A. Petrochemical Comperj PET S.A. Petrochemical Comperj Estirênicos S.A. Petrochemical Comperj MEG S.A. Petrochemical Comperj Poliolefinas S.A. Petrochemical Refinaria Abreu e Lima S.A. Refining Cordoba Financial Services Gmbh CFS and subsidiary Corporate Cayman Cabiunas Investments Co. Exploration and Production Breitener Energética S.A. Energy 18 2. Summary of Significant Accounting Policies (Continued) b) Principles of consolidation (Continued) Special purpose entities consolidated according to ASC TOPIC 810- 10-25 Activity Albacora Japão Petróleo Ltda. Exploration and Production Companhia de Desenvolvimento e Modernização de Plantas Industriais - CDMPI Refining PDET Offshore S.A. Exploration and Production Companhia de Recuperação Secundária S.A. Exploration and Production Nova Transportadora do Nordeste S.A. NTN Transportation Nova Transportadora do Sudeste S.A. - NTS Transportation Gasene Participações Ltda. Transportation Charter Development LLC- CDC Exploration and Production Companhia Mexilhão do Brasil Exploration and Production Fundo de Investimento em Direitos Creditórios não-padronizados do Sistema Petrobras Corporate (1) At December 31, 2010, the Company had amounts invested in the Petrobras Group's Non-Standardized Credit Rights Investment Fund (Fundo de Investimento em Direitos Creditórios não-padronizados do Sistema Petrobras - "FIDC-NP"). This investment fund is predominantly intended for acquiring credit rights, performed and/or non-performed, in the Petrobras System companies, and aims to optimize the Company's cash management. 19 2. Summary of Significant Accounting Policies (Continued) c) Cash and cash equivalents Cash and cash equivalents consist of highly liquid investments that are readily convertible into cash and have an original maturity of three months or less at date of acquisition. d) Marketable securities Marketable securities have been classified by the Company as available-for-sale, held-to-maturity or trading based upon intended management's strategies with respect to such securities. The Company classifies and accounts for marketable securities under ASC Topic 320 Investments: 
